Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 1 of 8 PageID #: 81




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOSHUA TAYLOR,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:19-cv-00422-JPH-DLP
                                                      )
HYHETTE,                                              )
                                                      )
                              Respondent.             )

                          Order Denying Petition for Habeas Corpus
                           and Directing Entry of Final Judgment

       Indiana prison inmate Joshua Taylor petitions for a writ of habeas corpus challenging a

prison disciplinary sanction imposed in disciplinary case number MCF 19-04-0718. For the

reasons explained in this Order, the habeas petition is denied.

   A. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).




                                                 1
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 2 of 8 PageID #: 82




      B. The Disciplinary Proceeding

         On April 30, 2019, Indiana Department of Correction ("IDOC") Officer Seger wrote a

Report of Conduct charging the petitioner with disorderly conduct, a violation of IDOC Adult

Disciplinary Code B-236. Dkt. 9-1. The Report of Conduct states:

         On 4/30/19 at approximately 07:10am I, Officer Seger was assigned to Phase 2
         Yard. Assistance was called to OSB2 for Offender Taylor, Joshua 160810 L445
         being non-compliant inside the waiting room area. Offender Taylor was advised
         [to] return the green sock cap he had in [his] possession due to it being unauthorized
         property at this time. Offender Taylor refused to comply with direct orders and was
         then ordered to remove his altered sweater that had a hood sewn on it. Offender
         Taylor continued to refuse direct orders given to him by myself. I then advised
         Offender Taylor to submit to mechanical restraints in-which [sic] he became
         resistive [sic] and he again was given a verbal order to lay on the ground and place
         him [sic] hands behind his back for application of mechanical restraints. Offender
         Taylor was escorted back to the unit and placed inside his cell. Upon attempt[ing]
         to remove mechanical restraints Offender Taylor then trusted [sic] his hands inside
         his cell refusing to comply with the removal of restraints attempting to have his
         bunkie utilize his tablet to contact family members for him. Offender Taylor was
         given 6 direct orders to place his hands out for restraint removal and Offender
         Taylor refused to comply.

         Restitution is requested for the chemical agent utilized to gain compliance of
         Offender Taylor, Joshua 160810 L445.

Id.

         On May 5, 2019, the petitioner was notified of this charge when he was provided a copy

of the Screening Report. Dkt. 9-2. He pleaded not guilty and requested a lay advocate. Id. He

requested witness statements from Offender Michael Jones and Officer Torres. Id. He requested a

copy of the video evidence and wanted to know which officer sprayed him. Id.

         Michael Jones provided the following written witness statement: "Taylor didn't do nothing

wrong. I was the one who had the hat and I didn't want to give it to them. They should [have] never

messed with Taylor." Dkt. 9-3, p. 3.




                                                   2
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 3 of 8 PageID #: 83




        Officer Torres provided the following written witness statement: "I cannot recall if he left

with a hat on or not, and when they brought him back to his cell, I was not sure why they escorted

him back until much later." Id. at 4.

        The petitioner was not allowed to view the video evidence, but H. Winegardner provided

the following report summarizing its contents:

        I (H. Winegardner) reviewed the DVR of LHU 3/4 on 04/30/2019 starting at
        Approx 7:16 AM as requested by Offender Taylor, Joshua DOC 160810 in regards
        to case MCF 19-04-0718.

        DHB staff watched at 7:16 but it appeared the incident had already started. I moved
        the camera back to 7:12 AM. At 7:12:26 AM Offender Taylor is seen being escorted
        on unit by 2 staff. At 07:12:44 AM Offender Taylor is placed in the cell. Ofc Seger
        is seen trying to remove restraints. 3 more staff arrive on scene. 7:13:39 AM
        multiple staff are in and out of the cuff port. At 7:15:45 AM staff are seen putting
        on gloves as Officer Pelphrey walks away from the cuff port. At 7:17:00 AM
        offender Taylor and his cell mate are removed from the cell.

Dkt. 9-3, p. 2.

        The respondent has filed a copy of the video as an ex parte exhibit in this action. Dkt. 14.

The Court, having reviewed the video, finds that the video does not clearly or directly contradict

either the Report of Conduct or the video summary. The video provides an overhead, fisheye view

of the of the petitioner's housing unit. Id. Prison officials walk a restrained inmate to his cell, which

is located on the bottom edge of the video. Id. The video does not capture the inmate's behavior

within the cell. Id. Over the next few minutes, several other guards approach the cell. Id. Within a

few minutes, the inmate and his cellmate are removed from the cell in restraints. Id.

        On June 3, 2019, this matter proceeded to a disciplinary proceeding. Dkt. 9-3, p. 1. The

petitioner told the disciplinary hearing officer that he was not disorderly, did not receive the




                                                   3
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 4 of 8 PageID #: 84




witness statements he requested, 1 and did not receive the video summary. Id. The petitioner has

presented documentary evidence, signed by his lay advocate, indicating that the video summary

was not provided to him until the disciplinary hearing had already begun. Dkt. 2-1, p. 6. The

disciplinary hearing officer considered the petitioner's statement, the Report of Conduct, and the

video summary and found the petitioner guilty. Dkt. 9-3, p. 1. The petitioner received a deprivation

of 90 days earned credit time and a demotion in credit-earning class. Id.

       The petitioner appealed his disciplinary conviction to the Facility Head and the IDOC Final

Reviewing Authority. Dkts. 9-4, 9-5. These appeals were denied. Id. He then filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254.

    C. Analysis

       The petitioner raises three grounds for relief, which the Court restates as: (1) he was not

provided with a copy of the video summary before the disciplinary hearing; (2) the staff reports

admitted against him were falsified to coverup prison staffs' excessive force; and (3) the

disciplinary hearing officer imposed excessive sanctions and found him guilty to coverup her

friend's use of excessive force. Dkt. 2, p. 3.

       1. Video Summary Report and the Right to Adequate Written Notice

       The petitioner argues that prison officials violated IDOC policy by failing to provide him

with a copy of the video summary at least 24 hours before the hearing. A violation of IDOC policy

during a disciplinary proceeding is not a basis for habeas relief unless it overlaps with one of the

due process rights outlined in Wolff and Hill. See, e.g., Keller v. Donahue, 271 F. App'x. 531, 532

(7th Cir. 2008) (rejecting challenges to a prison disciplinary proceeding because, "[i]nstead of




1
  The instant petition does not raise the failure to provide exculpatory witness statements as a
ground for relief. See generally Dkt. 2.
                                                 4
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 5 of 8 PageID #: 85




addressing any potential constitutional defect, all of [the petitioner's] arguments relate to alleged

departures from procedures outlined in the prison handbook that have no bearing on his right to

due process").

       The alleged violation of IDOC policy in this case implicates the petitioner's right to

adequate notice of the disciplinary hearing under Wolff and Hill. Due process requires that an

inmate be given advanced "written notice of the charges . . . in order to inform him of the charges

and to enable him to marshal the facts and prepare a defense." Wolff, 418 U.S. at 564. "The notice

should inform the inmate of the rule allegedly violated and summarize the facts underlying the

charge." Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003) (citations and quotation marks

omitted).

       The petitioner was provided with the Report of Conduct on May 5, 2019. Dkt. 9-2. This

report informed the petitioner that he faced a charge of disorderly conduct and summarized the

alleged facts underlying that charge. Although the video summary corroborates the allegations in

the Report of Conduct, the video summary itself does not allege additional facts against the

petitioner. 2 Under these circumstances, the failure to provide the petitioner with the video

summary before the disciplinary hearing did not violate his right to notice under Wolff.

Accordingly, his request for relief on this ground is denied.




2
  To the extent the petitioner argues that withholding the video summary prior to the disciplinary
hearing violated his right to exculpatory evidence, this argument fails because the video summary
is not exculpatory. The video summary does not directly contradict or undermine the reliability of
other evidence in the record supporting the petitioner's guilt. See Rasheed-Bey v. Duckworth, 969
F.2d 357, 361 (7th Cir. 1992) (due process only requires access to witnesses and evidence that are
exculpatory); Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 2011) (“Exculpatory” in this context
means evidence that “directly undermines the reliability of the evidence in the record pointing to
[the prisoner’s] guilt.”).
                                                 5
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 6 of 8 PageID #: 86




        2. Falsified Staff Reports and Sufficiency of the Evidence

        The petitioner argues that prison officials falsified staff reports to cover up their use of

excessive force. In support, he claims that the Report of Conduct is contradicted by the video

summary. Upon review, the Court finds that these reports do not contradict one another. While the

Report of Conduct describes the events in more detail, and also describes events that took place

outside the petitioner's housing unit, the video summary essentially rehashes events within the

housing unit as they are described in the Report of Conduct.

        To the extent the petitioner argues that he should not have been found guilty on the

evidence presented, the Court finds that the Report of Conduct, video summary, and video

evidence provide sufficient evidence to support the disciplinary conviction. See Ellison, 820 F.3d

at 274 ("[A] hearing officer's decision need only rest on 'some evidence' logically supporting it and

demonstrating that the result is not arbitrary."); Moffat v. Broyles, 288 F.3d 978, 981 (2002)

(holding that the "some evidence" standard is much more lenient than the "beyond a reasonable

doubt" standard); Hill, 472 U.S. at 455-56 ("[T]he relevant question is whether there is any

evidence in the record that could support the conclusion reached by the disciplinary board.");

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (holding that the Report of Conduct

alone may provide some evidence to support the disciplinary conviction if the report "describes

the alleged infraction in sufficient detail.").

        Accordingly, the petitioner's request for relief on this ground is denied.

        3. Disciplinary Hearing Officer

        The petitioner's arguments regarding the disciplinary hearing officer are two-fold. First, he

argues that the disciplinary hearing officer was biased because she was trying to cover up a friend's




                                                  6
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 7 of 8 PageID #: 87




use of excessive force. Second, the petitioner argues that the disciplinary hearing officer imposed

unduly burdensome sanctions. The Court addresses each of these arguments in turn.

        A prisoner in a disciplinary action has the right to be heard before an impartial

decisionmaker. Hill, 472 U.S. at 454. Hearing officers "are entitled to a presumption of honesty

and integrity" absent clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666-67

(7th Cir. 2003). Hearing officers may be deemed impermissibly biased when they are "directly or

substantially involved in the factual events underlying the disciplinary charges, or in the

investigation thereof." Id. Although the Seventh Circuit has suggested that an inmate may be

unlawfully denied the right to an unbiased decisionmaker if the hearing officer's spouse is a crucial

witness, see Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002), this suggestion has not been

extended to other relationships such as friends or coworkers.

        In this case, the petitioner's argument that the disciplinary hearing officer may have been

biased against him because she wanted to cover up a friend's excessive force does not overcome

the strong presumption that the disciplinary hearing officer executed her duties with honesty and

integrity.

        The petitioner's 90-day deprivation of earned credit was the maximum sanction he could

receive for a Class B violation of the IDOC Adult Disciplinary Code. Dkt 9-6, p. 2. "[A] federal

court will not normally review a state sentencing determination which, as here, falls within the

statutory limit," unless the sentence violates the Eighth Amendment by being an "extreme"

punishment that is "grossly disproportionate" to the offense. Koo v. McBride, 124 F.3d 869, 875

(7th Cir. 1997).




                                                 7
Case 2:19-cv-00422-JPH-DLP Document 17 Filed 01/28/21 Page 8 of 8 PageID #: 88




       The Report of Conduct alleges that the petitioner engaged in disorderly conduct twice—

once in a waiting area, and again in his housing unit. Under these circumstances, a 90-day

deprivation of earned credit time does not violate the Eighth Amendment.

       Accordingly, the petitioner's request for relief on this ground is denied.

   D. Conclusion

       "The touchstone of due process is protection of the individual against arbitrary action of

the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles the petitioner to the relief he seeks.

Accordingly, the petition for a writ of habeas corpus must be denied and the action dismissed.

SO ORDERED.

Date: 1/28/2021




Distribution:

JOSHUA TAYLOR
160810
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Katherine A. Cornelius
INDIANA ATTORNEY GENERAL
katherine.cornelius@atg.in.gov




                                                  8
